                        1   JAMES P. C. SILVESTRI, ESQ.
                            Nevada Bar No. 3603
                        2   PYATT SILVESTRI
                            701 Bridger Ave., Suite 600
                        3   Las Vegas, NV 89101
                            Tel: (702) 383-6000
                        4   Fax: (702) 477-0088
                            jsilvestri@pyattsilvestri.com
                        5
                            -and-
                        6
                            ANGELO G. SAVINO (Pro Hac Vice)
                        7   New York State Bar No. 1788066
                            COZEN O'CONNOR
                        8   45 Broadway Atrium, Suite 1600
                            New York, NY 10006
                        9   Tel: 212-908-1248
                            Fax: 917-521-5854
                       10   ASavino@cozen.com
                            Attorneys for Defendant,
                       11   FEDERAL INSURANCE COMPANY

                       12
                                                        UNITED STATES DISTRICT COURT
                       13
                                                           CLARK COUNTY, NEVADA
                       14
                             BOARD OF TRUSTEES OF THE SOUTHERN               CASE NO.: 2:18-cv-00036-JCM-CWH
                       15    NEVADA JOINT MANAGEMENT AND
                             CULINARY AND BARTENDERS TRAINING
                       16    FUND dba CULINARY ACADEMY OF LAS
                             VEGAS,
                       17
                                           Plaintiff,
                       18
                             vs.
                       19
                             CHRISTOPHER FAVA, an individual; JAIME
                       20    MONARDES, an individual; ECLIPSE
                             THEATER LLC, a Nevada limited liability
                       21    company; ECLIPSE THEATER LAS VEGAS,               NOTICE OF WITHDRAWAL OF
                             Limited Partnership, a Delaware Limited                  ATTORNEYS
                       22    Partnership; 21 GREENS INC., a Nevada
                             corporation; FEDERAL INSURANCE
                       23    COMPANY, an Indiana corporation; HKM
                             PRODUCTIONS INC., a Nevada corporation,
                       24
                                           Defendants.
                       25

                       26           COMES NOW, James P.C. Silvestri, Esq. of the law firm PYATT SILVESTRI, and

                       27   Angelo G. Savino, Esq., of the law firm COZEN O’CONNOR, and hereby withdraw as attorneys

                       28   of record for Defendant, FEDERAL INSURANCE COMPANY, in the above-entitled action,
     Pyatt Silvestri
  701 E. Bridger Avenue
        Suite 600
Las Vegas, Nevada 89101                                                1
     (702) 383-6000
                        1   pursuant to RULE 46 of the Supreme Court of the State of Nevada, in that an Order dismissing

                        2   Defendant, FEDERAL INSURANCE COMPANY as a party in this case has been entered on July

                        3   2, 2018 [Doc. #62], and there are currently no further proceedings as to FEDERAL INSURANCE

                        4   COMPANY before Court.

                        5          Dated this 6th day of November, 2018.

                        6                                              PYATT SILVESTRI

                        7                                              /s/ James P. C. Silvestri
                                                                       JAMES P. C. SILVESTRI, ESQ.
                        8                                              Nevada Bar No. 3603
                                                                       701 Bridger Ave., Suite 600
                        9                                              Las Vegas, NV 89101

                       10                                              -and-

                       11                                              ANGELO G. SAVINO (Pro Hac Vice)
                                                                       New York State Bar No. 1788066
                       12                                              COZEN O'CONNOR
                                                                       45 Broadway Atrium, Suite 1600
                       13                                              New York, NY 10006
                                                                       Tel: 212-908-1248
                       14                                              Fax: 917-521-5854
                                                                       ASavino@cozen.com
                       15                                              Attorneys for Defendant,
                                                                       FEDERAL INSURANCE COMPANY
                       16

                       17

                       18
                                          Nov 08, 2018
                       19
                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
     Pyatt Silvestri
  701 E. Bridger Avenue
        Suite 600
Las Vegas, Nevada 89101                                                    2
     (702) 383-6000
                        1                                    CERTIFICATE OF SERVICE

                        2          I HEREBY CERTIFY that a copy of the foregoing MOTION TO REMOVE

                        3   ATTORNEYS FROM CM/ECF SERVICE has been forwarded by electronic case filing via
                        4   the United States District Court of the State of Nevada this 6th day November, 2018.
                        5
                             Adam P. Segal, Esq.                            Robert S.Larsen, Esq. (7785)
                        6    Bryce C. Loveland, Esq.                        David T. Gluth, II, Esq. (10596)
                             BROWNSTEIN HYATT FARBER                        GORDON REES SCULLY
                        7    SCHRECK, LLP                                   MANSUKHANI, LLP
                             100 North City Parkway, Suite 1600             300 S. Fourth St., Suite 1550
                        8    Las Vegas, NV 89106-4614                       Las Vegas, NV 89101
                             Telephone: 702-382-2101                        rlarsen@grsm.com
                        9    Facsimile: 702-382-8135                        dgluth@grsm.com
                             asegal@bhfs.com                                Attorneys for Defendant,
                       10    bcloveland@bhfs.com                            Christopher Fava
                             Attorney for Plaintiff
                       11
                             John C. Courtney, Esq.                         M. Lani Esteban-Trinidad
                       12    Jose E. Valenzuela, III, Esq.                  THE THATER LAW GROUP, P.C.
                             LUCHERINI BLAKESLEY COURTNEY, P.C.             7000 Smoke Ranch Road, Suite C
                       13    3215 W. Charleston Blvd., Ste. 120             Las Vegas, NV 89128
                             Las Vegas, NV 89102                            Tel: 702-736-5297
                       14    Telephone: 702-608-3030                        Fax: 702-736-5299
                             Facsimile: 702-463-4443                        lani@thaterlawgroup.com
                       15    info@LBCLawgroup.com                           Attorney for Defendant
                             Attorneys for Defendant,                       Jamie Monardes
                       16    HKM Productions, Inc.

                       17
                                                                        /s/ Barbara Abbott
                       18                                               Employee of PYATT SILVESTRI
                       19
                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
     Pyatt Silvestri
  701 E. Bridger Avenue
        Suite 600
Las Vegas, Nevada 89101                                                     3
     (702) 383-6000
